DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US PGPub 2010/0070800) in view of Cha et al. [Cha] (US PGPub 2010/0011214).

As to claim 9
Hanna discloses a chipset for an end device (device 4, see Figs. 1 and 2), the chipset comprising at least a Secure Processor (TPM circuit 20; see Figs. 1-3) and an Application Processor (CPU 44, see Figs. 2 and 3), wherein in the end device, in the Application Processor, firmware (boot components; see paragraph 0028, line 1) is implemented, 
wherein the chipset comprises: 
an integrated Trusted Platform Module iTPM executable in the Secure Processor (see paragraph 0027, lines 2-13); and 
a TPM Bootloader (boot loader 114, see Fig. 4A and paragraph 0029, lines 26), implemented in the Application Processor and assigned to the iTPM, which is started on the occasion of starting the operation of the chipset (see paragraph 0029, lines 20-29 and paragraph 0052, lines 1-7); 

wherein the integrated Trusted Platform Module iTPM is devised to check the firmware as to integrity, in the firmware of the Application Processor (see paragraph 0028, lines 1-4). 
Though Hanna discloses the the chipset for an end device wherein the integrated Trusted Platform Module checks the firmware as to integrity, in the firmware of the application processor; Hanna fails to specifically disclose the chipset for the end device wherein the integrated Trusted Platform Module executable in the Secure Processor and is stored outside of the Secure Processor. 
Cha discloses a chipset for an end device (WTRU 200, see Fig. 2) wherein an integrated Trusted Platform Module (TPM 230, see Fig. 2) is executable in a secure processor (generic SIM ICC 205, see Fig. 2) and is stored outside the secure processor (see Fig. 2 and paragraph 0056, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna’s invention with Cha’s in order to place the TPM outside of the secure processor, since doing so would make it possible for the end device to be compatible with generic secure processors (see paragraph 0056, lines 1-3).
As to claim 10
As to claim 11
Hanna discloses the chipset according to claim 10, wherein the Bootloader is further devised to receive a result reported by the integrated Trusted Platform Module iTPM of checking the integrity, either integrity verified or integrity not verified, and: 
(i) to continue the putting into operation of the chipset on the occasion of a result of checking integrity verified; and 
(ii) to affect an error measure, to not continue or to abort the putting into operation of the chipset on the occasion of a result of checking integrity not verified (see paragraph 0029, lines 1-13 and lines 23-27 and paragraph 0062, lines 1-4). As to claim 12
Hanna discloses the chipset according to claim 9, further comprising: 
a secure working memory assigned exclusively to the Secure Processor; 
an external non-volatile storage situated in the chipset but outside the Secure Processor, in which is stored: 
a memory image of the iTPM; and 
a memory image of the firmware of the Application Processor; wherein 

for checking the firmware as to integrity, the memory image of the firmware of the Application Processor, or a value derived from the memory image, including a hash value, is loaded from the external non-volatile storage into the secure working memory and this memory image is checked in the secure working memory as to integrity (see paragraphs 0052 and 0053). As to claim 13
Hanna discloses the chipset according to claim 12, wherein the storage image of the iTPM is stored in encrypted form in the external non-volatile storage and can be brought to execution exclusively by the Secure Processor (see paragraph 0037, lines 6-11). 

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, for example Hanna and Cha, individually or in combination, fail to specifically teach loading the integrated Trusted Platform Module into the Secure Processor to execute the integrated Trusted Platform Module in the Secure Processor. Accordingly dependent claims 14-16 include allowable subject matter.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115